THE THIRTEENTH COURT OF APPEALS

                                   13-20-00288-CR


                                   EX PARTE K.G.


                                   On Appeal from the
                    19th District Court of McLennan County, Texas
                         Trial Court Cause No. 2020-555-C1B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 7, 2021